 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Operating Engineers,Local Union No..12,AFL-CIOandWillard W. Shepherd and Norma D. Shepherd,d/b/a Shepherd Machinery CompanyInternational Union of Operating Engineers,Local Union No. 12,AFL-CIOandMrs.Edwin Selvin.Cases Nos. 21-CB--805 and21-CC-229.November 4,1957DECISION AND ORDEROn November 6, 19.56, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions and a supporting brief, and the General Counsel filed abrief supporting the Trial Examiner.On May 2, 1957, the Boardheard oral argument; the General Counsel and the Respondent par-ticipated.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications.We agree with the Trial Examiner, for the reasons stated inCurtisBros.,119NLRB 232, that the Respondent Union, by picketingfor recognition as the exclusive bargaining representative of the em-ployees of Shepherd Machinery Company and of Brown-Bevis Indus-trialEquipment Company when it did not represent a majority ofthe employees of either Company, violated Section 8 (b) (1) (A) ofthe Act.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, InternationaliThis case was consolidated, for purposes of oral argument, with theCurtis Brotherscase, 5-CB-190.The Charging Parties, although served with notice of the oral argument,failed to appear.2The fact that the picketing in both instances was for a union shop, in addition torecognition, neither adds nor detracts from the violation.SeeInternational Associationof J(a.chinists, Lodge 942, AFL-CIO (Alloy Manufacturing Company),119 NLRB 307.As the complaint herein did not allege a violation of Section 8 (b) (2) as to this aspectof the Respondent's picketing, we make no finding in that respect.119 NLRB No. 39. INTERNATIONAL UNION OF OPERATING ENGINEERS321.Union of Operating Engineers, Local Union No. 12, AFL-CIO, and'its officers, representatives, agents, successors, and assigns, shall:1.Cease and desist from restraining or coercing employees of Shep--herd Machinery Company or of Brown-Bevis Industrial EquipmentCompany in the exercise of the rights guaranteed in Section 7 of the-Act.2.Take the following affirmative action which the Board finds will.effectuate the policies of the Act :(a)Post in conspicuous places in the Respondent Union's business.offices,meeting halls, and all places where notices to its members arecustomarily posted, copies of the notice attached hereto marked "Ap-pendix." 3Copies of said notice, to be furnished by the Regional Director for the Twenty-first Region, shall, after being duly signed byofficial representatives of the Respondent Union, be posted by the Re-spondent immediately upon receipt thereof and be maintained by itfor sixty (60) consecutive days thereafter.Reasonable steps shall be,taken by the Respondent to insure that said notices are not altered,,defaced, or covered by any other material.(b)Mail signed copies of the notice attached hereto marked "Ap-pendix" to the Regional Director for the Twenty-first Region for posting,Shepherd and Brown-Bevis willing, at all locations where,notices to the Companies' employees are customarily posted.Copies:of said notice, to be furnished by the Regional Director for theTwenty-first Region, shall, after being duly signed by authorized rep-resentatives of the Respondent, be forthwith returned to the Regional.Director for such posting.(c)Notify the Regional Director for the-Twenty-firstRegion inwriting, within ten (10) days from the date of this Order, as to thesteps the Respondent has taken to comply herewith.MEMBER MURDOCK, dissenting :For the reasons stated in my dissenting opinion in theCurtis-Brotherscase, I dissent in this case.3In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words."Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDTXNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL UNION No. 12, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that :476321-58-vol. 119-22 :322DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT restrain or coerce the employees of Willard W.Shepherd and Norma D. Shepherd, d/b/a Shepherd MachineryCompany, or of Charles E. Skidmore and Milton E. Schwartz,d/b/a Brown-Bevis Industrial Equipment Co., in theexercise:ofthe rights guaranteed in Section 7 of the Act, including the rightto refrain from engaging in any or all of the activities guaranteedthereunder.INTERNATIONALUNION OFOPERATINGENGINEERS,LOCAL UNIONNo.12,AFL-CIO,Labor Organization.'Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on April 18,1956,1by Mrs. Edwin Selvin, herein called:Selvin(Case No. 21-CC-229),and upon a charge duly filed on May 15 by WillardW. Shepherd and Norma D. Shepherd,d/b/a Shepherd Machinery Company,-herein called Shepherd2(Case No.21-CB-805), the General Counsel of the Na-tional Labor Relations Board,herein respectively called the General Counsel 3 and,the Board,by the Regional Director for the Twenty-first Region(Los Angeles,-California),issued his consolidated complaint on July 94against InternationalUnion of Operating Engineers,LocalUnionNo. 12, AFL-CIO, hereincalledLocal 12, and on occasions called Respondent,alleging thatLocal12 had engaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (b) (1) (A)and Section 2 (6) and (7) of,-theNational Labor Relations Act, as amended,61 Stat.136, herein called the Act.Copies of the consolidated complaint,the charges,order of consolidation, and-notice of hearing thereon were duly served upon Local 12, Selvin,and Shepherd.Specifically,the consolidated complaint alleged that:Local 12lost the Board-conducted election held on May 4 among the employees of Shepherd in the unitfound by the Board to be appropriate for the purposes of collective bargaining;on January 24, Local 12 lost the Board-conducted election held among the em-ployees of Charles E. Skidmore and M.E. Schwartz, d/b/a Brown-Bevis IndustrialEquipment Co., herein called Brown-Bevis, in the unit found by the Board to beappropriate for the purposes of collective bargaining;since February 1, Local 12has picketed at and near Brown-Bevis' plant,and since May 14 has picketed at andnear Shepherd'splant for the purpose of causing, forcing, or requiring'Shepherdand Brown-Bevis to recognize and deal with Local 12 as the exclusive collective-''bargaining representative of Shepherd'sand Brown-Bevis' employees despite thefact that Local 12 never has been designated nor selected as such representative by-the employees of Shepherd or of Brown-Bevis; and the aforesaid picketing by Local12 is violative of Section 8 (b) (1) (A)of the Act.Local 12 duly filed an answer denying the commission of the unfair labor"-practices alleged.'Unless otherwise noted all dates refer to 1956.2 Conjointly Selvin and Shepherd are herein called the Charging Parties.9This term specifically includes counsel for the General Counsel appearing at thehearing. .a On the same day, the aforesaid,Regional Director, pursuant to Section 102.33 of- theBoard's Rules and Regulations,Series 6, as amended, issued an order consolidating..the above-numbered cases. INTERNATIONAL UNION OF OPERATINGENGINEERS323Pursuant to due notice,a hearing was held on August 6 and 7 at Los Angeles,California,, before the duly designated Trial Examiner.The General Counsel andLocal 12 were represented by counsel.Selvin represented the Charging Parties.Full opportunity was afforded all parties to be heard,to examine and cross-examinewitnesses,to introduce evidence pertinent to the issues, and'to file briefs on orbefore August 28 .5At the conclusion of the taking of the evidence,Respondent'scounsel moved to dismiss the complaint for failure of proof and on further groundthat the Board lacked jurisdiction over the parties.Decision thereon was reserved.The motion is hereby denied.Briefs have been received from the General Counseland from counsel for Local 12 which have been carefully considered.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE EMPLOYERS HERE INVOLVEDShepherdMachinery Company, a partnership consisting of WillardW. andNorma D. Shepherd, has its principal place of business and offices at Los Angeles,California,where it is engaged in the sale and service of construction and farmequipment.Itsannual out-of-State purchases exceed$1,000,000 and its annualout-of-State sales amount to more than$100,000.Brown-Bevis Industrial Equipment Co., a partnership consisting of Charles E.Skidmore and M. E. Schwartz, has its principal plant and offices at Los Angeles,California, where it is engaged in the sale and distribution of heavy duty industrialand earth-moving equipment.Its annual out-of-State purchases exceed $1,000,000and its annual out-of-State sales amount to more than$50,000.Upon the entire record in the case, theTrialExaminer finds that,during alltimes material herein,Shepherd and Brown-Bevis have been,and still are, engagedin commercewithin themeaning ofthe Act .6II.THE ORGANIZATION INVOLVEDInternational Union of Operating Engineers,Local UnionNo. 12, AFL-CIO, isa labor organization admitting to membership employees of Shepherd and ofBrown-Bevis.III.THE UNFAIR LABOR PRACTICESA. The pertinent facts 71.Respondent's activities at ShepherdOn August 20, 1947, the Board in Case No. 21-R-3919 (74 NLRB 1284) certi-fied Local 12 as the exclusive representative of Shepherd's employees in a certainappropriate unit.However, no collective-bargaining contract was entered into.In 1955, Local 12 and Shepherd had several conferences wherein the formersought to obtain,without a Board-conducted election, a union-shop contract cover-ing Shepherd's employees.Shepherd refused to bow to the demands of Local 12,5 At the request of counsel the time was extended to October 1.e See-Shepherd Machinery Company,. 115NLRB 23 and 115 NLRB 736;Casey-MetcalfMachineryCo., et al.,114 NLRB 1520.7Much of the evidence relates to events occurring more than 6 months before the filingof the charges herein and the service of copies thereof.Said evidence was received, notas a basis for any findings of unfair labor practices, but solely for such effect it mighthave in elucidating, evaluating, and explaining the character and quality of Respondent's al-leged illegal conduct after the cutoff dates. It is well settled that Section 10 (b) of theAct allows consideration of related acts transpiring prior to the statutory limitation datefor the purpose of throwing light on the specific conduct within the period in issue.N. L. R. B. V. Clausen, etc.,188 F. 2d 439 (C. A. 3);N. L. R. B. v. General Shoe Corp.,192F. 2d 504 (C. A.6) ; Superior Engraving Co. 'v. N. L. R.B., 183 F. 2d 783 (C. A. 7) ;N. L. R. B. v. White Construction and Engineering Co., Inc.,204 F. 2d 950 (C. A. 5) ;N. L. R. B. V. Ozark Dam Constructors,203 F. 2d 139 (C. A. 8);Banner Die Fixture Co.,109 NLRB 1401;Florida Telephone Corporation,88 NLRB 1429;Sun Oil Company,.89NI RB'833.It is also well settled that'.to prove Respondent had engaged in unfair-laborpractices it must be shown that the acts'and-conduct relied upon occurred within the 6-month period or extended Into said period.Joanna Cotton Mills Co. v. N. L. R. B.,176 F.2d 749 (C. A.4) ; Stewart Warner Corp. v. N. L. R. B.,194 F. 2d 207 (C. A. 4) ;SuperiorEngravingCo.v.N.L.R. B., supra; Universal Oil Products Company,108 NLRB 68. 324DECISIONSOF NATIONALLABOR RELATIONS BOARDmaintaining that before it would enter into any agreement Local 12 would haveto be certified by the Board.At the last of the 1955 meetings, which took place in the latter part of April,Shepherd stated that under no circumstances would it enter into any union-shopcontract with Local 12 unless the employees to be covered by it had voted in favorof such a provision.On May 23, 1955, Local 12 placed a picket line at the entrances to Shepherd'sLos Angeles establishment .8The signs carried by the picketeers bore the name ofnot only Local 12 but also of Teamsters. Union Local No. 495.Pursuant to a petition filed by Shepherd, the Board issued a Decision andDirection of Election (Case No. 21-RM-380) directing that an election be heldamong Shepherd's employees in the unit found by the Board to be appropriate.Said election was held on May 4, 1956, and of the 138 valid votes cast, Local 12received but 45.On May 14, the Regional Director, under whose auspices theelection was conducted, issued a certificate to the effect that no labor organizationhad been selected as the bargaining representative of the employees involved.Despite the results of the aforementioned election, Local 12 continued its picketingactivities,which it had started the previous May, at the Los Angeles premises ofShepherd.The credible testimony of Willard W. Shepherd, a Shepherd partner, and ofDon C. Montgomery, Shepherd's assistant general manager, clearly discloses thatat no time since early 1955 did Local 12 recede from its demand that Shepherdrecognize and deal with it as the exclusive collective-bargaining representative ofthe latter's employees and that Shepherd execute a contract containing a union-shopprovision despite the fact that Local 12 well knew that it did not represent themajority of Shepherd employees.This finding is buttressed by: (1) On April 8,1955, after Local 12 had demanded that Shepherd discuss a contract coveringcertain Shepherd employees, the latter filed a representation petition to determinethe former's majority status (Case No. 21-RM-347).Three days later, Local 12filed a disclaimer of interest with the Board and, on April 15, 1955, the RegionalDirector dismissed the petition; (2) on May 11, 1955, Local 12, together withTeamsters Local 495, wrote Shepherd requesting a meeting "to conclude a workableAgreement."On May 11, 1955, Shepherd filed a representation petition (Case No.21-RM-350).The two unions immediately filed disclaimers of interest.Inthe face of these disclaimers, Shepherd, on May 20, 1955, requested permissiontowithdraw its petition, and this request was granted by the Regional Directoron June 15, 1955; (3) on December 5, 1955, Shepherd filed another representationpetition (Case No. 21-RM-380), presumably because Local 12 was still picketingitsLos Angeles establishment, and 2 days later Local 12 filed a disclaimer ofinterest.The Board (115 NLRB 736), after refusing to give credence to thedisclaimer because of Local 12's inconsistent conduct of demanding recognitionand at the same time picketing Shepherd, directed that an election be held amongcertain of Shepherd's employees.This election, which took place on May 4, 1956,Local 12 lost by a vote of 93 to 45; (4) on August 2, 1956, 4 days before. theopening of the hearing in the instant proceeding, Alton H. Silcock, a businessrepresentative and the person in charge of the picketing at Shepherd's Los Angelesestablishment,9 called upon Montgomery purportedly for the sole purpose of servinga subpena upon him to appear and testify as a Local 12 witness in the instantproceeding.However, Silcock made no mention of the subpena nor did he attemptto serve it until he and Montgomery had conversed for about 45 minutes.Regard-ing this conversation, Montgomery credibly testified as follows: to8Shepherd maintains branches at Santa Ana, San Diego,and Lancaster,California.For a brief period of time the Santa Ana establishment,in addition to the Los Angelesone, was picketed by Local 12.0The picketing,which commenced on May 23, 1955, was still going on at the time of thehearing herein,except for about 10 days during October 1955. The name of TeamstersLocal 495, however,(lidnot appear on the picket signs after the May 4,1956 election.10 In the light of the Trial Examiner's observation of the conduct and deportment at thehearing of Montgomery and Silcock,and after a very careful scrutiny of the record, all ofwhich has been carefully read,and parts of. which have been reread and rechecked severaltimes, and being mindful of the contentions of the parties with respect to the importancewhicheach has placed upon the credibility problems here involved,of the fact that in manyinstances testimony was given about events which took place many months prior to. theopening of the hearing,smd ofthe fact that very strong feelings have, been..generatedby thecircumstances in this case.the TrialExaminerdoes not credit Silcock's.version ofwhat transpired at the meeting he had with Montgo'nery on August 2. INTERNATIONAL UNION OF OPERATING ENGINEERS325He (Silcock) came into the office and after we greeted each other, we satdown and talked about generalities for a minute or two.Then he suggested that we should execute an agreement now and solveall our differences, I think.One of his phrases was, "Get on the same train:"Iasked him as to the nature of an agreement that might be executed.I told him we had discussed agreements at previous times with Mr. Bronson 11and with Mr. Seymour; 12 and we discussed the possibility of a union shopand the possibility of whether or not our employees who did not wantto join, would have to join; and he told me that he felt we could sit downand negotiate a union shop at this time without any problems and that thosevery few who had previously suggested that they did not want to join theunion at any time for any reason would probably come along with such anagreement.He said that all they were concerned with at the present time as OperatingEngineers would be the men in our shop; that the other men who voted inthe election were extraneous to their particular craft, and therefore, he wastalking only about the men in the shop, and wanted an agreement only forthem; and he said that we should not continue to disagree and said that aunion contract would be the only way for us to get rid of the picket line.He said that we should sit down, if I remember his words, "Let's sit down,cut a few corners, you and I and Mr. Shepherd can readily negotiate anagreement."I explained to him that I felt that we could not execute an agreement basedupon the results of the election that had just been held, and he said, "Well,Idon't think you should have negotiated an agreement 30 minutes after anelection or even 30 days," but he said, "now we can."And I told him that our advice had been that we still could not basedupon the fact that our employees had rejected the union as their representative.So, he said, "Well, I am not sure ... . I have no legal knowledge. . .Let me call my office."So he placed a call and talked to a chap who from my memory he called"Mac," 13 and after [he] talked to "Mac," he said, "Well, they tell me thereisno reason in the world why you couldn't execute an agreement right now."He said, "You would first have to dispense with the unfair labor charge pending[in the instant proceeding] then you could immediately negotiate a contract."Montgomery further credibly testified that when he reiterated that he would followhis counsel's advice and not negotiate a contract "at this time," Silcock remarked,Your business would be much better if you did. . . . As a matter of fact . .I have been wanting to buy a blade to put my son in business, but.Iwon't do it with a picket line in effect, and I know a lot of other contractorsthat feel the same way.Local 12 contended at the hearing and in its brief that Silcock had no authorityto ask Shepherd "for any agreement of any kind" and therefore his remarks toMontgomery on August 2 regarding a contract cannot be attributed to Local 12.This contention is wholly without merit for the reasons set forth immediately below.The Act holds a labor organization responsible for the unfair labor practices ofitsagents just as it holds an employer answerable for the conduct of his agents.The test for determining such responsibility is the law of agency as it has beendeveloped at common law.14 It is a familiar doctrine of agency that a principal isresponsible for the acts of his agents done in furtherance of the principal's interest 15.11Business manager of Local 12 and the person who is virtually in charge of all contractnegotiations.12A representative of Local 12.13Harold M. McNeel, Local 12's assistant business manager, treasurer, and director oflabor relations.14 See H. Rept. 245 on H. R. 3020, 80th Cong., 1st sess., p. 11 ; H. Conf. Rept. 510 on H. It.3020, 80th Cong., 1st sess., p. 36; Senator Taft, Supplementary Analysis of the Act, 93Cong. Rec. 6858-6859.15The record is abundantly clear, and the Trial Examiner finds, that Local 12 was op-posed to entering into any bargaining contract which did not contain a union-shop clause.This finding is supported by the credible testimony of Willard Shepherd who testfied thatduring a conference in the spring of 1955 at which he, Bronson, Seymour, and Montgomerywere present, Bronson stated that Local 12 was not interested in any contract not con- 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the scope of the agent's general authority, even though the principal maynot have authorized the acts in question, and may, in fact, even have forbidden them-It is enough if the principal had empowered the agent to represent him in the areain which the agent acted.is2.Respondent's activities at Brown-BevisIn 1952, Local 12 won a Board-conducted election at Brown-Bevis.17Afternegotiations no agreement on a bargaining contract was reached because, accordingto the credited testimony of Milton E. Schwartz, a partner in the present partner-ship of Brown-Bevis and a partner in its immediate successor, Brown-Bevis refusedto bow to the demand of Local 12 to enter into a closed-shop or a union-shopagreement.InAugust 1954, Local 12, in conjunction with Teamsters Local 495, beganpicketingBrown-Bevis.The picketing, however, was not continuous but wasspasmodically conducted for about a year.As found by the Board in Case No. 21-RM-357 (114 NLRB 1520), Local 12and Teamsters Union 495, after consulting with the employees of Brown-Bevis andthose of certain other employers engaged in kindred business, wrote, on May 11,1955, Brown-Bevis and certain other employers for a meeting for the purpose ofdiscussing a collective-bargaining agreement; after receipt of said letters, said em-ployers, including Brown-Bevis, filed separate representation petitions with theBoard; between May 17 and 20, 1955, said unions wrote the Board stating thatthey did not "claim to represent the majority of the employees" in the claimed units;that shortly after filing said disclaimers of interest, said unions requested the em-ployers who had filed the above-referred-to petitions to sign collective-bargainingcontracts, but the unions' requests were denied; on May 31, 1955, Local 12 establishedpicket lines at Brown-Bevis, and on various other dates at the plants of certainother employers for whom they had requested recognition; and at the hearing onaforesaid representation petitions -(the petitions were consolidated for purpose ofhearing, etc.) said unions disclaimed majority representation of the employees in-volved.The Board further found in the aforementioned case that the disclaimers ofinterest filed by Local 12 and Teamsters 495, referred to above, cannot be givencredence because "The Unions disclaimed once when informed of the filing of thepresent representation petitions, and then almost immediately thereafter negatedtheir disclaimers by demanding collective-bargaining negotiations of the Employers.At the hearing the Unions disclaimed again. In the light of the whole record, itis plain that the Unions are playing `fast and loose.' .Pursuant to the Board's Decision, Order, and Direction of Election in CaseNo. 21-RM-357 (114 NLRB 1520). an election among Brown-Bevis emnloyeeswas conducted on January 24, 1956, under the auspices of the Regional Directorfor the Twenty-first Region which the unions lost by a vote of 37 to 2.Despite theresults of said election Local 12 continued to picket Brown-Bevis' premises and saidpicket line was still there at the time of the hearingherein.laAbout a week after aforesaid election. Silcock inquired of Charles E. Skidmore,a Brown-Bevis partner, why Brown-Bevis could not "get together with the unionand come to an agreement," adding that Brown-Bevis would be "much better off .. .if [it] would get together and sign a unionagreement." 19taining a union-shop provision, adding that Local 1.2 had no other kind of bargainingcontracts "on their books."The Trial Examiner further finds that when Silcock requested,on August 2, 1956. Montgomery to enter into a union-shop contract, he was carrying outone of the prime policies of Local 12.19 Tn this regard, it is significant to note that during the Silcock-Montgomeryconversa-tion of August 2, the former stated that he had been informed by McNeel, "There Is noreason inthe world why [I] couldn't execute an agreement right now" providedShepherdWithdrew the pending unfair labor practicecharges.17 The record also discloses that a Board-conducted election was also held at Brown-Bevis on December 31, 1954, which Local 12 lost.19 The picketing was continuous from the time It was commenced, May 13, 1955, exceptfor a brief period In October 1955, but the name of Teamsters Local495 was deleted fromthe picket signs immediately after the January1956 election.19The Trial Examinerfinds that when Silcock requesteda "union agreement" he wasreferringto a union-shopagreement for It was, as found above,the policyof Local 12to acceptnothing lessthan union-shop,agreements.Furthermore,as found above, the1952 negotiationsbroke downbecause Brown-Bevis refused to enterinto a closed-shop or aunion-shop agreement. INTERNATIONAL UNION OF OPERATINGENGINEERS327The record as a whole establishes, and the Trial Examiner finds, that at notime since the 1952 election has Local 12 receded from its demand for a union-shopcontract despite the fact that it well knew that since December 31, 1954, it did not.represent the majority of Brown-Bevis' employees in a unit which the Board had-found appropriate for the purposes of collective bargaining.B. Concluding findingsThe General Counsel contended at the hearing and in his brief that since Local'12 was not the majority representative of the employees of Shepherd or of Brown-Bevis its picketing of the establishments of Shepherd and of Brown-Bevis had for-its purpose, in violation of Section 8 (b) (1) (A) of the Act, the causing, forcing,or requiring said employers to recognize and deal with Local 12 as the majorityrepresentative of their respective employees in certain appropriate units and to-enter into union-shop agreements covering said employees.Respondent, on theother hand, contended that since the picketing was peaceful and the object thereofwas nothing more than an endeavor upon the part of Local 12 to organize saidplants, the activities and conduct of Local 12 in that regard were not violative-of the Act.Section 7 of the Act guarantees to employees the right, among others, to refrain.from joining a union, except to the extent that such right may be affected by an.(a) (3) of the Act. Section 8 (b) (1) (A) forbids labor organizations from re-straining or coercing employees in the exercise of the rights guaranteed in Section 7.-It is clear from the various disclaimers of interest of majority representation filedby Local 12 with the Board during 1945, 1955, and 1956, and from the resultsof the various Board-conducted elections held in 1954-56, that Local 12 for the-past 2 years or so had not represented, and does not now represent, the employees-of Shepherd and Brown-Bevis for the purposes of collective bargaining. It thusfollows that Local 12's purpose of continuing the picket lines at Shepherd and:Brown-Bevis after the employees involved had repudiated Local 12 at the pollswas not to publicize the facts of a labor dispute but for the purpose of using its-economic power to compel Shepherd and Brown-Bevis to bow to its demand for-a contract containing a union-shop provision.By such pressure Local 12 was in.,effect coercing Shepherd's and Brown-Bevis' employees in the exercise of certain,rights guaranteed them by the Act in contravention of the public policy as embodied'.in Section 8 (b) (1) (A) of the Act.The Supreme Court of the United States, within recent years, in cases involving-facts similar to those now before us, has condemned the unlawful use of economic-power by unions to compel employers to violate the law.20 For example, inGiboneyv. Empire Storage and Ice Company(336 U. S. 490) and in other related cases,21 theCourt held that picketing is something more than free speech and upheld, as consti-tutional, State injunctions of peaceful picketing which had been undertaken, as,here, for unlawful objectives.InGiboney,the Court upheld a State injunction against peaceful picketing which,as the Court had found, had as its purpose the forcing a company to violate a Statestatute.In so holding, the Court said (at page 503) "... it is clear that appellantswere doing more than exercising a right of free speech or press. . . .They were-exercising theireconomic powertogether with that of their allies to compel Empire,to abide by union rather than by State regulation of trade."In theGazzamcase, the employer had been asked by the union to sign a contract..None of the employees were members of the union. The employer answered that-itwas a matter for his employees to decide and gave the union permission to visit-and solicit his employees.After meeting and polling the employees, the union was.stillunsuccessful in getting a majority of adherents.The union then started topicket the employer's premises and the picketeers carried signs "Unfair to organizedlabor."A second contract was offered by the union which provided that presentemployees not be required to join the union.This was refused by the employerfor similar reasons.The picketing was enjoined by the Washington State courts20 Since the Act protects an employee's right to refrain from any and all forms of unionactivities, absent a valid union-shop contract, the Trial Examiner finds Local 12's con-tinuous picketing after being defeated at the polls by Shepherd's and Brown-Bevis' em-ployees to be nothing but an attempt on the part of Local 12 to exert economic pressureupon Shepherd and Brown-Bevis in order to force them to coerce their respective employeesinto joining Local 12 in order to protect their jobs.zi Building Service Union v. Gazzam,339 U. S. 532 ;Hughes et al. V. Superior Court,339U. S. 460;International Brotherhood of Teamsters v. Hanke,339 U. S. 470. :328DECISIONSOF NATIONALLABOR RELATIONS BOARDas a violationof public policy against employer coercion of employees' choice ofa bargainingrepresentative as embodied in a State statute very similar in wordingto Sections7 and 8 (a) (1) of the Act. The United States Supreme Court, relyingonGiboney,upheld the injunction, stating at p. 540:Here,as inGiboney,the union was using itseconomic powerwith that of itsalliesto compel respondent to abide by union policy rather than by the de-clared policy of the State.That State policy guarantees workers free choice ofrepresentatives for bargaining purposes. If respondent had complied with peti-tioners' demands and had signed one of the tendered contracts and lived up toits terms, he would have thereby coerced his employees. The employees wouldhave had no free choiceastowhether they wished to organize or what unionwould be their representative.[Emphasis supplied.]The Court, with reference to free speech, said at p. 537:But since picketing is more than speech and establishes aIccus in quothat has far more potential for inducing action or nonaction than the messagethe pickets convey, this Court has not hesitated to uphold a State's restraint ofacts and conduct which are an abuse of the right to picket rather than a meansof peaceful and truthful publicity.Upon the record as a whole, the Trial Examiner finds that the activities and con--duct ofLocal 12, as epitomized above, even though it was in the form of picketing,was illegalrestraint and coercion and hence violative of Section 8 (b) (1) (A) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section 111. above, occurring in con-nectionwith the operations of Shepherd and Brown-Bevis, set forth in section 1,above,have a close, intimate, and substantial relation to trade, traffic, and commerceamongthe several States and such of them as have been found to constitute unfairlabor practices tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has violated Section 8 (b) (1) (A), it will berecommendedthat it cease and desist therefrom and take certain affirmative actiondesignedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalUnion of Operating Engineers, Local Union No. 12, AFL-CIO,is a labor organization within the meaning of Section 2 (5) of the Act.2.By picketing certain establishments of Shepherd and of Brown-Bevis for thepurpose ofcoercing and restraining the employees of said employers, Respondenthas engaged in and is engagingin unfair labor practices within the meaning of Sec-tion8 (b) (1) (A) and Section 2 (6) and (7) of the Act.[Recommendationsomitted from publication.]RiversideManufacturing Company,'PetitionerandUnitedBrotherhood of Carpenters and Joinersof America, AFL-CIO.Case No. 39-J?M-72. Novevzber 4,1957"DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing Was held before John E. Cienkii hearing'The name of the Employer atifcars*as amended at the hearing.119 NLRB No. 42.